Exhibit 10.2

Execution Copy

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
August 8, 2012 by and between Dunkin’ Brands Group, Inc., a Delaware corporation
(the “Company”) and each of the entities identified on Schedule 1 hereto (each a
“Seller” and collectively, the “Sellers”).

Background

A. The Sellers own in aggregate 36,727,837 shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), and have agreed to transfer a
portion of those shares to the Company on the terms and conditions set forth in
this Agreement;

B. The Company has agreed to repurchase a portion of the shares of Common Stock
held by the Sellers at the price and upon the terms and conditions provided in
this Agreement (the “Repurchase”);

C. Promptly after the date hereof, the Sellers and the Company intend to
commence an underwritten public offering (the “Public Offering”) of shares of
Common Stock held by the Sellers (the “Underwritten Shares”);

D. Promptly after the date hereof, the Company intends to enter into an
amendment to its senior credit facility to provide for an upsize in its term
loan facility of approximately $400 million (the “Refinancing”). The Company
intends to use the proceeds received from the Refinancing, together with cash on
its balance sheet, as necessary, to complete the Repurchase;

E. The board of directors of the Company (the “Board”) has authorized a program
to repurchase over a two-year period shares of Common Stock having an aggregate
value of up to $500 million, from time to time in the open market or in
privately negotiated transactions or a combination thereof as may be approved by
the Board;

F. The Board formed a special committee of the Board (the “Special Committee”)
comprised solely of independent directors to determine whether or not to
authorize and to negotiate the terms of the Repurchase; and

G. The Special Committee has approved the Repurchase and related transactions
that may be required in connection with the Repurchase.

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1. Repurchase.

(a) Subject to the satisfaction of the conditions and to the terms set forth in
paragraphs 1(b) and 1(c) below, the Sellers hereby agree to transfer, assign,
sell, convey and deliver to the Company 100% of their right, title, and interest
in and to a number of shares equal to the number of shares of Common Stock sold
by the Sellers in the Public Offering (the “Repurchase Shares”). The per share
purchase price for each Repurchase Share shall be equal to the per share price
at which the Sellers sell the Underwritten Shares to the underwriters in the
Public Offering (the “Per Share Purchase Price”). Notwithstanding the foregoing,
in the event that the product of the Per Share Purchase Price and the aggregate
number of Repurchase Shares (the “Aggregate Purchase Price”) is greater than
$450 million, the number of Repurchase Shares shall be reduced to be equal to
(i) $450 million divided by (ii) the Per Share Purchase Price, rounded down to
the nearest whole share. At the Closing (as defined below), subject to the
satisfaction of the conditions and to the terms set forth in paragraphs 1(b) and
1(c), each Seller, severally and not jointly, agrees to transfer, assign, sell,
convey and deliver that number of Repurchase Shares equal to the number of
shares sold by such Seller in the Public Offering (as adjusted to reflect any
reduction in the aggregate number of Repurchase Shares in accordance with the
immediately preceding sentence, which reduction, if any, shall be made amongst
all Sellers on a Pro Rata Basis) to the Company, and the Company hereby agrees
to purchase such Repurchase Shares from such Seller at the Per Share Purchase
Price. “Pro Rata Basis” shall mean the relative number of shares being sold by
the Seller in the Public Offering compared to the total shares to be sold by the
Sellers in the Public Offering.

(b) A Seller may reduce the number of Repurchase Shares to be sold by such
Seller hereunder by providing notice to the Company prior to the issuance by the
Company of a press release announcing the Public Offering (which, for purposes
of clarity



--------------------------------------------------------------------------------

would result in a reduction in the Repurchase Shares to be transferred by such
Seller and in the aggregate Repurchase Shares delivered to, and aggregate
Purchase Price to be paid by, the Company); provided, however, that in the event
of such reduction, the number of Repurchase Shares to be sold by such Seller
under this Agreement must be equal to the number of shares to be sold by such
Seller in the Public Offering.

(c) The obligations of the Company to purchase the Repurchase Shares shall be
subject to (i) the closing of the Public Offering pursuant to an underwriting
agreement by and among the Company, the Sellers and the underwriters named
therein (the “Underwriting Agreement”) no later than 10 business days from the
date hereof, (ii) the receipt by the Special Committee of a fairness opinion
from Houlihan Lokey Financial Advisors, Inc. no later than two business days
after the execution of the Underwriting Agreement stating to the effect that the
consideration to be paid by the Company to the Sellers for the Repurchase Shares
pursuant to this Agreement is fair to the Company from a financial point of
view, and (iii) the closing of the Refinancing (which the Company will use
commercially reasonable efforts to consummate).

(d) The closing of the sale of the Repurchase Shares (the “Closing”) shall take
place upon the same day as the closing of the Public Offering at the offices of
the Company in Canton, Massachusetts, or at such other time and place as may be
agreed upon by the Company and the Sellers. At the Closing, each Seller shall
deliver to the Company or as instructed by the Company duly executed stock
powers relating to the Repurchase Shares, as applicable, and the Company agrees
to deliver to the Sellers the Aggregate Purchase Price by wire transfer of
immediately available funds.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Sellers that:

(a) The Company is a corporation duly organized and existing under the laws of
the State of Delaware. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The compliance by the Company with this Agreement and the consummation of
the transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) violate any provision of the certificate of incorporation or
by-laws, or other organizational documents, as applicable, of the Company or its
subsidiaries or (iii) violate any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its Subsidiaries or any of their properties; except, in the case of
clauses (i) and (iii), as would not impair in any material respect the
consummation of the Company’s obligations hereunder or reasonably be expected to
have a material adverse effect on the financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, taken as a whole,
in the case of each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of the date of this Agreement; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the
execution, delivery and performance by the Company of its obligations under this
Agreement, including the consummation by the Company of the transactions
contemplated by this Agreement, except where the failure to obtain or make any
such consent, approval, authorization, order, registration or qualification
would not impair in any material respect the consummation of the Company’s
obligations hereunder or reasonably be expected to have a material adverse
effect on the financial position, stockholders’ equity or results of operations
of the Company and its subsidiaries, taken as a whole.

3. Representations of the Sellers. In connection with the transactions
contemplated hereby, each of the Sellers severally and not jointly represents
and warrants to the Company that:

(a) Such Seller is duly organized and existing under the laws of its state of
organization.

(b) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Seller of this Agreement and for the sale and
delivery of the Repurchase Shares to be sold by such Seller hereunder, have been
obtained; and such Seller has full right, power and authority to enter into this
Agreement and to sell, assign, transfer and deliver the Repurchase Shares to be
sold by such Seller hereunder, except for such consents, approvals,
authorizations and orders as would not impair in any material respect the
consummation of the Sellers’ obligations hereunder.

(c) This Agreement has been duly authorized, executed and delivered by such
Seller and constitutes a valid and binding agreement of such Seller, enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

 

2



--------------------------------------------------------------------------------

(d) The sale of the Repurchase Shares to be sold by such Seller hereunder and
the compliance by such Seller with all of the provisions of this Agreement and
the consummation of the transactions contemplated herein (i) will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any statute, indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Seller is a party
or by which such Seller is bound or to which any of the property or assets of
such Seller is subject, (ii) nor will such action result in any violation of the
provisions of (x) any organizational or similar documents pursuant to which such
Seller was formed or (y) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over such Seller or the
property of such Seller; except in the case of clause (i) or clause (ii)(y), for
such conflicts, breaches, violations or defaults as would not impair in any
material respect the consummation of such Seller’s obligations hereunder.

(e) As of the date hereof and immediately prior to the delivery of the
Repurchase Shares to the Company at the Closing, such Seller holds good and
valid title to the Repurchase Shares or a securities entitlement in respect
thereof, and holds, and will hold, such Repurchase Shares free and clear of all
liens, encumbrances, equities or claims; and, upon delivery of such Repurchase
Shares (including by crediting to a securities account of the Company) and
payment therefor pursuant hereto, assuming that the Company has no notice of any
adverse claims within the meaning of Section 8-105 of the New York Uniform
Commercial Code as in effect in the State of New York from time to time (the
“UCC”), the Company will acquire good and valid title to the Repurchase Shares,
free and clear of all liens, encumbrances, equities or claims, as well as a
valid security entitlement (within the meaning of Section 8-102(a)(17) of the
UCC) to such Repurchase Shares purchased by the Company, and no action (whether
framed in conversion, replevin, constructive trust, equitable lien or other
theory) based on an adverse claim (within the meaning of Section 8-105 of the
UCC) to such security entitlement may be asserted against the Company.

(f) Such Seller (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Repurchase. Such Seller has had the opportunity to
ask questions and receive answers concerning the terms and conditions of the
Repurchase and the Repurchase Shares and has had full access to such other
information concerning the Shares and the Company as it has requested. Such
Seller has received all information that it believes is necessary or appropriate
in connection with the Repurchase. Such Seller is an informed and sophisticated
party and has engaged, to the extent such Seller deems appropriate, expert
advisors experienced in the evaluation of transactions of the type contemplated
hereby. Such Seller acknowledges that such Seller has not relied upon any
express or implied representations or warranties of any nature made by or on
behalf of the Company, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of such Seller in this Agreement.

4. Termination. This Agreement may be terminated at any time by the mutual
written, consent of the Company and the Sellers. Furthermore, this Agreement
shall automatically terminate and be of no further force and effect, in the
event that (a) the Commencement of the Public Offering has not been publicly
announced within 3 business days after the date hereof or (b) the conditions in
paragraph 1(c) of this Agreement have not been satisfied within 10 business days
after the date hereof.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

To the Sellers:

At the address listed for each Seller on Schedule 1 hereto.

To the Company:

Dunkin’ Brands Group, Inc.

130 Royall Street

Canton, MA 02110

Attention: Richard J. Emmett

Facsimile No.: (781) 737-4360

Email Address: richard.emmett@dunkinbrands.com

With a copy to (which shall not constitute notice):

Abrams & Bayliss LLP

 

3



--------------------------------------------------------------------------------

20 Montchanin Road, Suite 200

Wilmington, DE 19807

Attention: A. Thompson Bayliss

Facsimile: (302) 261-0292

Email Address: Bayliss@AbramsBayliss.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Sellers and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. The Agreement and all disputes arising out of
or related to this agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court sitting in Wilmington, Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding relating to or arising out of,
under or in connection with this Agreement, (ii) agrees that all claims in
respect of such suit, action or proceeding, whether arising under contract, tort
or otherwise, shall be brought, heard and determined exclusively in the Delaware
Court of Chancery (provided that, in the event that subject matter jurisdiction
is unavailable in that court, then all such claims shall be brought, heard and
determined exclusively in any other state or federal court sitting in
Wilmington, Delaware), (iii) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from such court,
and (iv) agrees not to bring any action or proceeding relating to or arising out
of, under or in connection with this Agreement or the Company’s business or
affairs in any other court, tribunal, forum or proceeding. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding brought in accordance with this paragraph. Each of the parties agrees
that service of any process, summons, notice or document by U.S. registered mail
to its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

 

4



--------------------------------------------------------------------------------

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Sellers and the
Company. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement, nor shall
any waiver constitute a continuing waiver. Moreover, no failure by any party to
insist upon strict performance of any of the provisions of this Agreement or to
exercise any right or remedy arising out of a breach thereof shall constitute a
waiver of any other provisions or any other breaches of this Agreement.

(k) Further Assurances. Each of the Company and the Sellers shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

(l) Expenses. Each of the Company and the Sellers shall bear their own expenses
in connection with the drafting, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

[Signatures appear on following page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

Company: DUNKIN’ BRANDS GROUP, INC. By:  

/s/ Paul Carbone

Name:   Paul Carbone Title:   Chief Financial Officer

 

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

Sellers: BAIN CAPITAL INTEGRAL INVESTORS 2006, LLC By:   Bain Capital Investors,
LLC   its administrative member By:  

/s/ Sean M. Doherty

Name:   Sean M. Doherty Title:   Managing Director BCIP TCV, LLC By:  

Bain Capital Investors, LLC,

its administrative member

By:  

/s/ Sean M. Doherty

Name:   Sean M. Doherty Title:   Managing Director BCIP ASSOCIATES-G By:   Bain
Capital Investors, LLC   its managing partner By:  

/s/ Sean M. Doherty

Name:   Sean M. Doherty Title:   Managing Director

 

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

CARLYLE PARTNERS IV, L.P. By:   TC Group IV, L.P., its General Partner By:  

TC Group IV Managing GP, L.L.C.,

its General Partner

By:   TC Group, L.L.C., its sole member By:   TCG Holdings, L.L.C., its managing
member By:  

/s/ Sandra Horbach

Name:   Sandra Horbach Title:   Managing Director CP IV COINVESTMENT, L.P. By:  
TC Group IV, L.P., its General Partner By:  

TC Group IV Managing GP, L.L.C.,

its General Partner

By:   TC Group, L.L.C., its sole member By:   TCG Holdings, L.L.C., its managing
member By:  

/s/ Sandra Horbach

Name:   Sandra Horbach Title:   Managing Director

 

 

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE EQUITY FUND V, L.P. By:  

THL Equity Advisors V, LLC,

its general partner

By:  

Thomas H. Lee Partners, L.P.,

its sole member

By:  

Thomas H. Lee Advisors, LLC,

its general partner

By:  

/s/ Todd M. Abbrecht

Name:   Todd M. Abbrecht Title:   Managing Director THOMAS H. LEE PARALLEL FUND
V, L.P. By:  

THL Equity Advisors V, LLC,

its general partner

By:  

Thomas H. Lee Partners, L.P.,

its sole member

By:  

Thomas H. Lee Advisors, LLC,

its general partner

By:  

/s/ Todd M. Abbrecht

Name:   Todd M. Abbrecht Title:   Managing Director THOMAS H. LEE EQUITY
(CAYMAN) FUND V, L.P. By:  

THL Equity Advisors V, LLC,

its general partner

By:  

Thomas H. Lee Partners, L.P.,

its sole member

By:  

Thomas H. Lee Advisors, LLC,

its general partner

By:  

/s/ Todd M. Abbrecht

Name:   Todd M. Abbrecht Title:   Managing Director THOMAS H. LEE INVESTORS
LIMITED PARTNERSHIP By:  

THL Investment Management Corp.,

its General Partner

By:  

/s/ Todd M. Abbrecht

Name:   Todd M. Abbrecht Title:   Managing Director PUTNAM INVESTMENTS
EMPLOYEES’ SECURITIES COMPANY I LLC By:  

Putnam Investment Holdings, LLC,

its managing member

By:  

Putnam Investments, LLC,

its managing member

By:  

Thomas H. Lee Advisors, LLC,

its attorney-in-fact

By:  

/s/ Todd M. Abbrecht

Name:   Todd M. Abbrecht Title:   Managing Director

 

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY II LLC By:  

Putnam Investment Holdings, LLC,

its managing member

By:  

Putnam Investments, LLC,

its managing member

By:  

Thomas H. Lee Advisors, LLC,

its attorney-in-fact

By:  

/s/ Todd M. Abbrecht

Name:   Todd M. Abbrecht Title:   Managing Director PUTNAM INVESTMENT HOLDINGS,
LLC By:   Putnam Investments, LLC,   its managing member By:  

Thomas H. Lee Advisors, LLC,

its attorney-in-fact

By:  

/s/ Todd M. Abbrecht

Name:   Todd M. Abbrecht Title:   Managing Director

 

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Entity

  

Address

Bain Capital Integral Investors 2006, LLC   

c/o Bain Capital, LLC

200 Clarendon Street

Boston, MA 02116

BCIP TCV, LLC   

c/o Bain Capital, LLC

200 Clarendon Street

Boston, MA 02116

BCIP Associates-G   

c/o Bain Capital, LLC

200 Clarendon Street

Boston, MA 02116

Carlyle Partners IV, L.P.   

c/o The Carlyle Group

1001 Pennsylvania Avenue, N.W.

Suite 220 South

Washington, DC 20004-2505

CP IV Coinvestment, L.P.   

c/o The Carlyle Group

1001 Pennsylvania Avenue, N.W.

Suite 220 South

Washington, DC 20004-2505

Thomas H. Lee Equity Fund V, L.P.   

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Thomas H. Lee Parallel Fund V, L.P.   

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Thomas H. Lee Equity (Cayman) Fund V, L.P.   

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Thomas H. Lee Investors Limited Partnership   

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Putnam Investments Employees’ Securities Company I LLC   

c/o Putnam Investment, Inc.

1 Post Office Square

Boston, MA 02109

Putnam Investments Employees’ Securities Company II LLC   

c/o Putnam Investment, Inc.

1 Post Office Square

Boston, MA 02109

Putnam Investment Holdings, LLC   

c/o Putnam Investment, Inc.

1 Post Office Square

Boston, MA 02109

 

[Schedule 1 to Stock Repurchase Agreement]